Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-13-2002

Wishnefsky v. Carroll
Precedential or Non-Precedential: Non-Precedential

Docket No. 99-4065




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Wishnefsky v. Carroll" (2002). 2002 Decisions. Paper 493.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/493


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                            __________

                           NO. 99-4065
                            __________

                       BRUCE L. WISHNEFSKY,
                                          Appellant

                                v.

                         JOHN J. CARROLL;
                          JAMES J. RILEY
                            __________

        On Appeal from the United States District Court
            for the Middle District of Pennsylvania
                  (D.C. Civil No. 99-cv-01494)
        District Judge: Honorable James F. McClure, Jr.
                           __________

           Submitted Under Third Circuit LAR 34.1(a)
                       on August 2, 2002

       Before:   ROTH, RENDELL, and AMBRO, Circuit Judges

                     (Filed: August 13, 2002)
                            __________

                       OPINION OF THE COURT
                            __________

RENDELL, Circuit Judge.
     Bruce L. Wishnefsky appeals a 12(b)(6) dismissal of his RICO claim against
attorneys John J. Carroll and James J. Riley. The District Court granted the dismissal
because it determined Wishnefsky suffered no RICO injury and, alternatively, he failed to
state a claim upon which relief can be granted. We will affirm the District Court’s
dismissal.
     Wishnefsky, who is not an attorney, alleges that he entered into an agreement with
Riley, a practicing attorney now with the law firm of Riley & Fanelli, whereby Riley
agreed to pay Wishnefsky a percentage of the legal fees generated by the clients
Wishnefsky referred to him. The alleged agreement began in the 1980s and continued
through part of the 1990s with Riley paying twenty-five, and later thirty-three and a third,
percent of all legal fees generated by clients whom Wishnefsky had referred. Such an
agreement would be in violation of Pennsylvania Rule of Professional Conduct 5.4(a).
     Beginning in February of 1992 Riley allegedly began misrepresenting the true
amount of fees owed to Wishnefsky under their arrangement. In 1994, Wishnefsky
referred the case of Jacob Hanyon to Riley under the promise of payment pursuant to
their understanding. Wishnefsky avers that Riley never intended to pay. Wishnefsky
alleges a civil RICO violation based on Riley & Fanelli’s fraudulent misrepresentations of
the amount of fees owed to him, and claims injury "in his property" based on Riley’s
fraudulent inducement to refer the Hanyon case to him.
     The District Court exercised jurisdiction over this case pursuant to 28 U.S.C.
1331 as a civil RICO claim involves a federal question arising under 18 U.S.C. 1961 et
seq. We have jurisdiction to review the District Court’s dismissal pursuant to 28 U.S.C.
1291. In reviewing a 12(b)(6) dismissal we exercise plenary review. Langford v. City of
Atlantic City, 235 F.3d 845, 847 (3d Cir. 2000).
     The claim was properly dismissed because Wishnefsky could not prove all of the
elements of a civil RICO claim. Addressing only one aspect, there was no injury under
civil RICO. To establish a civil RICO claim, there must be an injury to one’s business or
property. 18 U.S.C. 1964(c). Wishnefsky’s claim is not based on injury, but on the fact
that Riley failed to pay money owed to him. We note that Wishnefsky couches his claim
in terms of there having been misrepresentations made to him, but the fact that there was
an understanding appears to be beyond dispute. "Where, as here, the only property to
which a plaintiff alleges injury is an expectation interest that would not have existed but
for the alleged RICO violation, it would defy logic to conclude that the requisite
causation exists." Heinold v. Perlstein, 651 F.Supp. 1410, 1412 (E.D. Pa. 1987). Further,
it is against the Pennsylvania Rules of Professional Conduct for an attorney to pay a non-
attorney a referral fee. Therefore, Wishnefsky’s property interest    if indeed he had any
in the money is illusory.
     Accordingly, we will AFFIRM the District Court’s order.

___________________________
TO THE CLERK OF COURT:
     Please file the foregoing Not Precedential Opinion.



                                                                      Marjorie O. Rendell
                                                                      Circuit Judge